Citation Nr: 0118064	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  01-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945, and died in November 1999.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) a 
July 2000 rating decision of the Regional Office (RO) that 
denied the appellant's claim for service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran was 82 years old when he died of congestive 
heart failure due to cardiomyopathy and coronary artery 
disease.

2.  At the time of the veteran's death, service connection 
was in effect for a wound of Muscle Group VI of the right 
arm, with residual ulnar nerve neuritis, evaluated as 30 
percent disabling; penetrating wound of the right chest with 
retained foreign body in the chest, evaluated as 20 percent 
disabling; wound of Muscle Group I, right chest, evaluated as 
10 percent disabling; and for paralysis of the left deltoid, 
evaluated as noncompensable.  

3.  The veteran's cardiovascular disease had its onset many 
years after service, and was unrelated to service.

4.  The veteran's service-connected chest wound with retained 
foreign body was not a factor in his death.

5.  This case is not of such medical complexity as to require 
the opinion of an independent medical expert. 

CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310, 3.312 
(2000).

2.  The opinion of an independent medical expert is not 
warranted.  38 C.F.R. § 20.902 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  The appellant has not indicated 
that there are any additional private medical records that 
could be obtained.  The RO has obtained the records of the 
veteran's private medical treatment to which the appellant 
has referred.  Additionally, the RO obtained an opinion from 
a VA physician concerning the relationship of the veteran's 
service-connected chest wound and the fatal heart disease.  

The record discloses that the July 2000 rating decision 
provided the appellant with the reasons and bases for the 
denial of her claim.  The March 2001 statement of the case 
provided her with the applicable laws and regulations 
concerning the claim for service connection for the cause of 
the veteran's death.  These notification letters were sent to 
the appellant's latest address of record, and correspondence 
copies were mailed to her accredited representative, the 
Veterans of Foreign Wars of the United States.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
appellant, and her representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The service medical records disclose that in December 1944, 
the veteran sustained a shrapnel wound in the lower right 
axilla that penetrated the chest cavity.  Chest X-ray studies 
revealed a metallic fragment.  The service medical records 
are negative for complaints or findings pertaining to the 
cardiovascular system.

On VA examinations in November 1947 and December 1950, 
clinical evaluations of the cardiovascular system were 
normal.

The death certificate shows that the veteran was 82 years old 
when he died in November 1999 of congestive heart failure due 
to or as a consequence of cardiomegaly and coronary artery 
disease.  Chronic pleural effusion was listed as a 
significant condition that contributed to the veteran's 
death, but not resulting in the underlying cause of death.  
The death certificate reveals that the veteran died in a 
residence.

In March 2000, the RO referred the veteran's claims folder to 
a physician for a medical opinion as to whether chronic 
pleural effusion was a residual manifestation of the 
veteran's service-connected penetrating wound of the chest.  
The physician noted that the gunshot wound and right chest 
retained foreign body would be expected to produce lung and 
pleurisy scarring, and that this would remain unchanged after 
the initial healing treatment.  The physician stated that 
pleural effusion commonly accompanied congestive heart 
failure and contributed to disability and the downhill course 
of the cardiac disease due to lung compression/restriction.  
The physician concluded that pleural effusion as part of the 
veteran's final cardiac disease was not related to the 
veteran's service connected right chest gunshot wound and 
retained metallic foreign body.

Private medical records dated from 1977 to 1999 were received 
in February 2001.  An electrocardiogram in March 1989 
revealed bradycardia with a 1st degree heart block.  It was 
noted that the veteran would do better on a different 
antihypertensive medication.  It was reported in August 1995 
that the veteran suffered from hypertension and coronary 
artery disease.  A chest X-ray study in May 1999 disclosed 
fairly clear lungs with some very minimal effusions in the 
base and some mild cardiomegaly.  A cytopathology report 
dated in September 1999 noted that the veteran had pleural 
effusion and a long history of coronary artery disease with 
angioplasty of the right coronary artery.  The diagnosis was 
pleural fluid, right, thoracentesis.  An entry dated in 
November 1999 shows that the veteran had been hospitalized 
for the previous two to three months.  It was noted that he 
had end stage terminal congestive heart failure.  It was 
indicated that a chest X-ray study showed he had a lot of 
pleural effusion.

At the time of the veteran's death, service connection was in 
effect for wound of Muscle Group VI of the right arm, with 
residual ulnar nerve neuritis, evaluated as 30 percent 
disabling; penetrating wound of the right chest with retained 
foreign body in the chest, evaluated as 20 percent disabling; 
wound of Muscle Group I, right chest, evaluated as 10 percent 
disabling; and for paralysis of the left deltoid, evaluated 
as noncompensable.  The combined schedular evaluation was 50 
percent, and this rating had been in effect for many years at 
the time of the veteran's death.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The appellant argues, in effect, that the veteran had pleural 
effusion as a result of his service-connected chest wound and 
that this contributed to his death.  The Board acknowledges 
that private medical records confirm that pleural effusion 
was present shortly before the veteran's death.  The only 
medical opinion of record, however, is from a VA physician 
who reviewed the file.  It was his opinion that there was no 
relationship between the pleural effusion that was considered 
part of the veteran's nonservice-connected cardiovascular 
disease and the service-connected wound of the chest.  While 
it is true that this opinion was rendered by the VA physician 
prior to the time the veteran's private medical records were 
associated with the claims folder, there is nothing in those 
records that contradicts the conclusion he reached.  In this 
regard, it is apparent that the VA physician opined that 
pleural effusion was associated with congestive heart 
failure.  The private medical records do not contain any 
evidence that is inconsistent with this opinion.  The private 
medical records fail to show that the pleural effusion that 
was present was related in any way to the veteran's service-
connected chest wound with retained foreign body.  

The evidence supporting the appellant's claim consists of her 
statements and the private medical records showing the 
veteran had pleural effusion shortly before his death.  Since 
the appellant is not a medical expert, she is not competent 
to express an authoritative opinion regarding either the 
veteran's medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, accordingly, that the 
opinion of the VA physician is of greater probative value 
than the appellant's statements made in support of her claim.  
The Board finds, therefore, that the weight of the evidence 
is against the claim for service connection for the cause of 
the veteran's death.

The Board notes that the appellant's representative argues 
that an independent medical expert opinion should be 
obtained.  However, the underlying issue in this case is not 
one of such medical complexity as to require such an opinion.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

